DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 9/30/2021 remains acknowledged.
Applicant’s election without traverse of:
(i) DCK; and
(ii) Poloxamer, 
in the reply filed on 9/30/2021 remains acknowledged.
Claims 5-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicants' arguments, filed 3/28/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 6, filed 3/28/2022, with respect to the specification objection have been fully considered and are persuasive, in view of the specification amendment.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see pp. 6, filed 3/28/2022, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claims 1, 3 & 4 has been withdrawn. 
Applicant’s arguments, see pp. 6, filed 3/28/2022, with respect to the written description rejection under 35 USC 112(a) have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claims 1, 3 & 4 has been withdrawn. 
Applicant’s arguments, see pp. 6-7, filed 3/28/2022, with respect to the written description rejection under 35 USC 112(d) have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claim 3 has been withdrawn. 
Applicant’s arguments, see p. 7, filed 3/28/2022, with respect to the anticipation rejection over Pangeni have been fully considered and are persuasive, in view of the translated foreign priority application, and support found therein for the examined claims.  The rejection of claims 1-4 has been withdrawn. 
Applicant’s arguments, see p. 7, filed 3/28/2022, with respect to the anticipation rejection over Mahmud have been fully considered and are persuasive, in view of the translated foreign priority application, and support found therein for the examined claims.  The rejection of claims 1-4 has been withdrawn.  
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilfinger et al. (US 2008/0026077 A1; 2008; cited in a prior Office action) (Hilfinger), in view of Pangeni et al. (“Enhanced oral absorption of pemetrexed by ion-pairing complex formation with deoxycholic acid derivative and multiple nanoemulsion formulations: preparation, characterization, and in vivo oral bioavailability and anticancer effect”; 2016; International Journal of Nanomedicine; 11: 6379-6399; http://dx.doi.org/10.2147/IJN.S121114; IDS reference) (Pangeni); Jeon et al. (“Oral delivery of zoledronic acid by non-covalent conjugation with lysine-deoxycholic acid: In vitro characterization and in vivo anti-osteoporotic efficacy in ovariectomized rats”; 2015; European Journal of Pharmaceutical Sciences; 82(2016): 1-10; http://dx.doi.org/ 10.101 6/j.ejps.2015.11.004; IDS reference); and Park et al. (“Enhanced Oral Absorption of lbandronate via Complex Formation with Bile Acid Derivative”; 2012; J. Pharm. Sci.; 102:341-346, 2013; DOI 10.1002 /jp s.23413; IDS reference).
Claims 1 & 3 are amended to limit the positively charged bile acid derivative DCK.  Claim 2 has been canceled.
Hilfinger teaches the use of a bile acid conjugated to a peptide, the peptide being ionically charged at physiological pH; this complex is well suited for oral forms of therapeutic administration of therapeutic drugs known in the art to exact systemic and/or other localized effect; intestinal epithelial cells, and non-epithelial cells within the gastrointestinal tract receive with greater efficiency a charged therapeutic when delivered with an oppositely charged bile acid conjugate (BAC) through, inter alia, oral administration, thereby increasing bioavailability (abstract).  
For the bile acid conjugates, the bile acid may include deoxycholic acid [0011], [0052].  BACs with a net cationic charge are taught as preferable [0052].  For a compound having a formula RC(O)—X-Z [0010], RC(O) may correspond to deoxycholic acid [0011].  X may be null [0013]. Lysine is named as a choice for the derivative moiety Z, which may be a single amino acid residual chain [0012]; lysine is cationic [0049].  Cationic compounds of formula (I) are helpful in delivering anionic therapeutics [0060]. Pemetrexed is named as an anionic small molecule therapeutic [0061]; claim 15.
The Examiner notes when deoxycholic acid is the bile acid, X is null, and Z is the single amino acid, lysine, the positively charged bile acid derivative corresponds to the elected DCK.  Thus, the embodiment of pemetrexed with DCK would have been obvious as a result of picking and choosing from the BACs taught (as a positive charged bile acid derivative) and a corresponding anionic therapeutic, pemetrexed.
Regarding the required dispersant, Hilfinger teaches several of the recited alternatives of instant claim 4: lactose, sucrose, glucose, mannitol, polyvinylpyrrolidone, and glycerol [0087].
Hilfinger does not teach the elected dispersant.
The effect of improving AUC with increasing molar ratios of BAC-A6, from 1x to 4x (1:1 to 1:4 ratio of active compound to BAC) are shown Figure 21.  This renders selection of a ratio in claim 3 range prima facie obvious.
Pangeni teaches in our previous studies, we prepared a positively charged bile acid derivative, Nα-deoxycholyl-L-lysyl-methylester (DCK), by chemically linking deoxycholic acid (DOCA) with L-lysine as a permeation enhancer, and demonstrated that intestinal membrane permeability and oral bioavailability of polar and hydrophilic drugs such as bisphosphonates and insulin were increased after the ion-pairing complex formation between drug molecule and DCK (6380, 3rd paragraph).  
An ion-pairing complex with a highly lipophilic cation, which can also be recognized by transporters in the GI lumen, can avoid dilution of enhancer in the GI fluid. Thus, unlike with other conventional penetration enhancers, our approach can effectively improve drug absorption with a minimal quantity of enhancer. An ion-pairing complex of OXA with DCK (OXA/DCK) significantly improved the intestinal membrane permeability and oral bioavailability of OXA in rats by increasing its lipophilicity. Moreover, the orally administered OXA/DCK complex significantly inhibited tumor growth in squamous cell carcinoma (SCC7)-bearing mice (6380, 3rd paragraph).
Oxaliplatin (OXA) is a third-generation cisplatin analog that has been approved as first-line chemotherapy in combination with 5-fluorouracil (5-FU) for the treatment of resectable and advanced colorectal cancer. However, the therapeutic efficacy of oral OXA and 5-FU is limited by their low bioavailability due to poor membrane permeability. The aim of the present study was to develop an oral delivery system for OXA and 5-FU. We constructed an ion-pairing complex of OXA with a deoxycholic acid derivative (Nα-deoxycholyl-L-lysyl-methylester, DCK) (OXA/DCK) as a permeation enhancer. Next, we prepared multiple water-in-oil-in water nanoemulsions incorporating OXA/DCK and 5-FU to enhance their oral absorption.  To evaluate their membrane permeability, we assessed in vitro permeabilities of OXA/DCK and 5-FU through an artificial intestinal membrane and Caco-2 cell monolayer. Finally, oral bioavailability in rats and tumor growth inhibition in the colorectal adenocarcinoma cell (CT26)-bearing mouse model were investigated after oral administration of nanoemulsion containing OXA/DCK and 5-FU. In vitro permeabilities of OXA/DCK and 5-FU from the nanoemulsion through a Caco-2 cell monolayer were 4.80- and 4.30-fold greater than those of OXA and 5-FU, respectively. The oral absorption of OXA/DCK and 5-FU from the nanoemulsion also increased significantly, and the resulting oral bioavailability values of OXA/DCK and 5-FU in the nanoemulsive system were 9.19- and 1.39-fold higher than those of free OXA and 5-FU, respectively. Furthermore, tumor growth in CT26 tumor-bearing mice given the oral OXA/DCK- and 5-FU-loaded nanoemulsion was maximally inhibited by 73.9%, 48.5%, and 38.1%, compared with tumor volumes in the control group and the oral OXA and 5-FU groups, respectively. These findings demonstrate the therapeutic potential of a nanoemulsion incorporating OXA/DCK and 5-FU as an oral combination therapy for colorectal cancer (abstract).
Thus, Pangeni establishes for two chemotherapy drugs that DCK as an ion pairing agent, enhances intestinal membrane permeability of each of OXA and 5-FU, making possible oral dosing of these drugs, previously administered intravenously.
The two ion pairing complexed were further emulsified in w/o/w nanoemulsions.  Surfactants included Labrasol (6381, right, second paragraph).  In a second w/o nanoemulsion, Labrasol was used as surfactant; for a w/o/w nanoemulsion, Cremophor EL was also used (8385, 2nd paragraph). In this study, Labrasol and Cremophor EL, which have a high hydrophilic–lipophilic balance value of 14, were used as surfactants to reduce interfacial energy required for the formation of nanoemulsion, because they are less affected by pH and ionic strength changes in the GI tract (6392, last paragraph).  The functioning of Labrasol and Cremophor EL as surfactants to disperse the inner water phase in the oil and primary w/o nanodroplets in the outer aqueous phase, respectively; discussion of involvement of these two surfactants in enhancing oral absorption is also given at 6396-9397, bridging paragraph.
The ion-pairing complex formation between OXA and DCK showed a 541% increase in the oral bioavailability of free OXA. At the same time, the oral absorption of OXA/DCK and 5-FU was notably improved after formulation in the multiple nanoemulsion; their oral bioavailability values increased by 919% and 139%, respectively, compared with those of free OXA and 5-FU. Moreover, the nanoemulsion system incorporating OXA/DCK and 5-FU demonstrated a prolonged half-life for OXA and 5-FU, which was extended 5.68- and 1.82-fold, respectively, than the half-life after intravenously administration of OXA and 5-FU, suggesting prolonged therapeutic activity of the drug (9397, 3rd paragraph).
This study demonstrates that the nanoemulsion of OXA/DCK and 5-FU increases membrane permeability of OXA and 5-FU due to synergistic effects of enhancing the lipophilic property of OXA by amphiphilic ion-pairing complex formation with DCK and formulation in the multiple w/o/w nanoemulsive form. An orally administered nanoemulsion containing OXA/DCK and 5-FU showed a 9.19- and 1.39-fold increase in bioavailability compared with that of free OXA and 5-FU, respectively, and improved the pharmacokinetic effect. Moreover, the increase of GI absorption of OXA/DCK and 5-FU in the oral nanoemulsion contributed to inhibition of tumor growth in the colorectal cancer-bearing mice, resulting in a maximal decrease in tumor volume by 73.9%, 48.5%, and 38.1% compared with those of the control group and the oral OXA and 5-FU groups, respectively.  Therefore, this nanoemulsion incorporating OXA/DCK and 5-FU for an oral combinational delivery system is expected to improve patient compliance by replacing the conventional intravenous infusion, and expand applications in metronomic cancer treatment, as well as prophylaxis of recurrence.
The Pageni article shows benefits of formulation of anticancer drugs with DCK and w/o/w that include Labrosol and Cremophor, surfactants taught to be dispersants, each of which improve characteristics of membrane permeability, enhanced bioavailability with improved pharmacokinetic effect, and enhanced inhibition of tumor growth, compared to controls without DCK and without the enhancing oral dosing of the formulations.  Thus, in considering the obvious pemetrexed with the bile acid lysine derivative of deoxycholic acid, taught by Hilfinger, the skilled artisan would have recognized DCK is clearly preferred in the later study, and would have been obvious to adopt for enhancing oral performance with pemetrexed.  Further addition of dispersants (e.g., Labrosol and Cremophor) (as well as any of the compounds taught by Hilfinger) taught in the later study would have been obvious additions for the obvious pemetrexed/DCK ion pairing complex from the earlier study, giving embodiments of the claims.  The motivation to add these dispersants would have been a reasonable expectation to further enhance pemetrexed/DCK, suitable for oral dosing.
Additional support for selection of DCK is Jeon, which teaches to enhance oral bioavailability, we formed an ionic complex by electrostatic conjugation of zoledronic acid with lysine-linked deoxycholic acid (Lys-DOCA, an oral absorption enhancer); in a 1:1 (ZD1) and 1:2 (ZD2) ratio; the membrane permeabilities were 2.47- and 4.74-fold higher than of zoledronic acid, respectively (abstract).  Lys-DOCA corresponds to Nα-deoxycholyl-L-lysyl-methylester (p. 2:2.3).  Figure 2 documents ZD2 complex has oral bioavailability, and Figure 3 documents anti-osteoporotic efficacy in the rat model upon weekly oral administration of ZD2.  Jeon establishes Lys-DOCA functions to enhance oral bioavailability of the acid, zoledronic acid [0061], claim 15.  It is noted that zoledronic acid is taught by Hilfinger as an alternative therapeutic acid (to pemetrexed) for use with the bile acid conjugate (BAC) of Hilfinger.  Jeon provides additional motivation to select the DCK compound from the formula I choices, shown to be effective as an oral absorption enhancer of zoledronic acid; thus, the evidence supports ionic complex with pemetrexed (also a di-acid) being effective as an oral enhancer for pemetrexed, motivating DCK selection.
Finally, support for selection of DCK from Hilfinger, for BAC formation with pemetrexed is the teachings of Park; this study was conducted to investigate whether Nα-deoxycholyl-L-lysylmethylester (DCK), an absorption enhancer derived from deoxycholic acid, can increase the oral bioavailability of ibandronate.  A physical complex of ibandronate with DCK was prepared; the pharmacokinetic profile and oral absorption of the optimized formulation was studied in rats.  Ibandronate-DCK complex resulted in a 2.8- and 4.3-fold increase in maximum plasma concentration and area under the concentration-time curve, respectively; these results demonstrate that the ibandronate-DCK formulation can improve the oral absorption of ibandronate, allowing less frequent dosing to avoid side effects as well to enhance patient compliance (abstract).  Previously DCK, as a cationic oral absorption carrier based on bile acid, enhanced insulin absorption in the intestine, and oral administration of insulin-DCK complex showed an increased therapeutic efficacy in diabetic canines (342, 4th paragraph). It is noted that ibandronic acid is taught by Hilfinger as an alternative therapeutic acid (to pemetrexed) for use with the bile acid conjugate (BAC) of Hilfinger. Park provides additional motivation to select the DCK compound from the formula I choices, shown to be effective as an oral absorption enhancer of ibandronate (salt of ibandronic acid, a bisphosphonate or diphosphonate); thus, the evidence supports ionic complex with pemetrexed (a di-acid) being effective as an oral enhancer for pemetrexed, further motivating DCK selection for the pemetrexed embodiment taught.

Regarding the prior rejection, based on Hilfinger and Pangeni, Applicant argues:
Applicant respectfully disagrees with this contention. 
Applicant respectfully submits that the combination fails to make the instant claims obvious. Referring first to Hilfinger, the disclosure is directed to bile aids conjugated with peptides, which assist in the delivery of the therapeutic agent. Hilfinger refers to the conjugated bile acid or the derivative thereof to solve problems of degradation or poor bioavailability of a piggybacked therapeutic. This bile acid conjugate (BAC) has the formula RC(O)-X-Z ("formula I"). The cationic compounds of formula I are helpful in delivering the anionic therapeutics, of which, pemetrexed is described (see paras. [0061], [0062]). 
The Examiner acknowledges that Hilfinger does not teach the embodiment of pemetrexed with DCK, but alleges from Hilfinger this would be obvious where deoxycholic acid is the bile acid, X is null and Z is the single amino acid lysine. The Applicant respectfully disagrees with the Examiner's position that the disclosure at paragraphs at [0011]-[0013] make DCK obvious. Instead, when reviewing the disclosure of Hilfinger as a whole, and for example, para [0056], which refers only to a single arginine residue, but to at least 20 residue percent lysine, it would not be without undue experimentation from the disclosure of Hilfinger to provide pemetrexed with DCK. It is instead, with impermissible hindsight analysis in view of the Applicant's disclosure that the Examiner concludes the Hilfinger teaches the claimed invention but for the dispersant recited in claims 1 and 4. 
Turning now to Pangeni 2016, this disclosure is directed to Oxaliplatin (cis-[(1R,2R)-1,2- cyclohexanediamine-N,N'][oxalato(2)-O,O'] platinum, OXA) rather than DCK as recited in the instant claims. As Pangeni 2016 is directed to a distinct compound, the OXA/DCK complex, rather than ionic bonded pemetrexed and DCK as claimed, it is not obvious to turn to this disclosure, alone or in combination with Hilfinger, let alone reach the clamed invention. Further, Pangeni 2016 simply does not describe pemetrexed. Given the chemical and functional differences between OXA and pemetrexed for example, it is not obvious to reach the composition of an ion-binding complex comprising pemetrexed, DCK and a dispersant. 
It is also respectfully submitted that the present claims relate to 'an ion-binding complex' comprising pemetrexed, a positively charged bile acid derivative (DCK) and a dispersant. The ionic complex of the present invention contains a dispersant and the dispersant recited in claim 1 is an essential component. However, the cited disclosures do not disclose an ion bound complex including a dispersant. In Pangeni 2016 the Labrasol is a surfactant for forming the w/o/w nanoemulsion. A surfactant lowers the surface tension between two phases of matter - thus enabling the w/o/w nanoemulsion and as the reference to the Labrasol is for purposes of preparation of the w/o/w nanoemulsion. In contrast, the claims are directed to the composition of an 'an ion-binding complex' comprising pemetrexed, a positively charged bile acid derivative (DCK) and a dispersant. A dispersant improves the separation of particles in a suspension - which is different from a surfactant which lowers surface tension between the phases of matter. 
In contrast to Pangeni 2016, see para. [0016] of the present application. The claims are directed to a product where pemetrexed in a solution including a dispersant is formed into an ion-binding complex with a bile acid derivative, functioning as an oral absorption enhancer, and the ion-binding complex is mixed with a pharmaceutical additive, granulated, and then filled in a capsule, pressed into a tablet or included in the internal water phase of a w/o/w (water-in-oil-in- water) multiple nanoemulsion. Thus, the dispersant claimed would be in addition to any surfactant applied when the complex is included in the internal water phase of a w/o/w (water-in- oil-in-water) multiple nanoemulsion as disclosed in Pangeni 2016.

This is not persuasive.
The Examiner does not agree that the choices from Hilfinger allegedly do not render selection of DCK obvious.  The choices leading to DCK have been documented.  Additionally, each of Pangeni, Jeon, and Park further illustrate the cationic DCK to significantly improved the intestinal membrane permeability and oral bioavailability for several anionic active compounds of different pharmaceutical properties.  The skilled artisan would have recognized the beneficial uses of DCK for improving oral dosing of various active compounds (each of the Jeon and Park compounds are alternates of pemetrexed, named by Hilfinger, suggesting suitable used of DCK from the formula I choices.  “at least 20 residue percent lysine” is an alternative to 1-50 residues of an amino acid, and lysine is explicitly named.  Thus, DCK is clearly among the choices taught.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Pangeni documents DCK as a suitable BAC for oral bioavailability of each compound discussed.  Acids (conjugate salts) are complexed with DCK by each of Jeon and Park.  The active compounds taught by these two references are alternate compounds named by Hilfinger, and thus, provide additional motivation to select DCK for complexation with pemetrexed.
Regarding arguments about dispersants, Hilfinger teaches several of the recited alternatives of instant claim 4: lactose, sucrose, glucose, mannitol, polyvinylpyrrolidone, and glycerol [0087].  In addition, the teachings of Pangeni include:
The two ion pairing complexed were further emulsified in w/o/w nanoemulsions.  Surfactants included Labrasol (6381, right, second paragraph).  In a second w/o nanoemulsion, Labrasol was used as surfactant; for a w/o/w nanoemulsion, Cremophor EL was also used (8385, 2nd paragraph). In this study, Labrasol and Cremophor EL, which have a high hydrophilic–lipophilic balance value of 14, were used as surfactants to reduce interfacial energy required for the formation of nanoemulsion, because they are less affected by pH and ionic strength changes in the GI tract (6392, last paragraph).  The functioning of Labrasol and Cremophor EL as surfactants to disperse the inner water phase in the oil and primary w/o nanodroplets in the outer aqueous phase, respectively; discussion of involvement of these two surfactants in enhancing oral absorption is also given at 6396-9397, bridging paragraph.
These teachings provide additional motivation to use either or both of these surfactants, based on the enhanced oral absorption taught, reasonably expected to provide additional benefit to the obvious DCK + pemetrexed.
Regarding the argument that a dispersant improves the separation of particles in a suspension - which is different from a surfactant which lowers surface tension between the phases of matter.  The presence of any of the claimed materials of instant claim 4 satisfy the required dispersant, even though they may be taught for a different function.  As pointed out in MPEP 2144 (IV), a rationale different from Applicant’s is permissible: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)  
Regarding arguments about details of the instant disclosed [0016]: 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., arguments about details from the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611